Citation Nr: 1701796	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO. 14-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability, to include compensation based on the provisions of 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, and from September 1975 to November 1989.  He served during the Vietnam era and in peacetime.

This case came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for degenerative disk disease in the cervical spine.  The Veteran timely appealed that decision.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

In April 2014, VA requested all of the Veteran's Temple VA Medical Center (VAMC) treatment records from January 1990 to October 1997.  To date, such records have not been obtained, and no negative response is in the claims file.  On remand, those records and any other outstanding VA treatment records should be obtained.

Additionally, in his February 2014 appeal to the Board, the Veteran contended that during a surgery he underwent in January 2008, his neck was repositioned such that his cervical spine disability was aggravated.  The surgery was conducted on his left shoulder for impingement, for which he is service connected.  An addendum is required to determine whether a medical nexus exists between the Veteran's current cervical spine disability and his service-connected left shoulder disability. 

The January 2008 surgery was conducted at a VA medical center.  Therefore, the Board finds that a claim for entitlement under 38 U.S.C.A. § 1151 has been reasonably raised by the Veteran.  This issue has not been considered in the first instance by the AOJ; such must be accomplished on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records, specifically to include all treatment records for the Veteran from the Temple VAMC from January 1990 to October 1997.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.

2. Obtain an addendum opinion from the February 2014 VA examiner or an appropriate examiner if that individual is unavailable.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  Then, the examiner is to provide an opinion on each of the following:

a. Is the Veteran's cervical spine disability at least as likely as not related to active service, to include his September 1974 and December 1983 motor vehicle accidents? 

Please consider all lay and medical evidence, particularly that submitted since the February 2014 medical opinion.  Consider the Veteran's April 2016 testimony that following his December 1983 motor vehicle accident, he felt pinches and pains when raising his arm that lasted two to three days, and that the symptoms of whiplash subsided after about four to six weeks.  Consider also the Veteran's November 2014 admission into urgent care; the December 2013 X-ray findings of degenerative disk disease; and, the May 2016 letter from Advanced Pain Care describing the Veteran's cervical spine disability and his treatment for pain in the left arm and shoulder.

b. Was the Veteran's cervical spine disability at least as likely as not caused by the service-connected left shoulder degenerative joint disease?

c. Was the Veteran's cervical spine disability at least as likely as not aggravated (permanently worsened beyond the natural progression) by his service-connected left shoulder degenerative joint disease and resulting surgery?

Please note the Veteran's February 2014 report of aggravation of his neck injury while his neck was bring repositioned during surgery for his left shoulder.

If aggravation is found, please provide a baseline level of cervical spine disability prior to aggravation.

d. Did the January 2008 left shoulder surgery cause additional disability to the Veteran's neck?

e. If so, is the additional disability at least as likely as not the result of VA's failure to exercise the degree of care that would be expected of a reasonable healthcare provider in performing the shoulder surgery?  If not, was the additional disability the result of an event not reasonably foreseeable?

Consider all lay and medical evidence in answering the above questions and provide a clear rationale for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

